department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n date number info release date uniform issue list no ------------------------ ----------------------------------- ---------------------------------------------- ------------------------ --------------------------------- ---------------------------------- dear ------------------ what extent an electric cooperative tax-exempt as an organization described in sec_501 of the internal_revenue_code code is subject_to the filing and reporting requirements of sec_6041 of the code related to the redemption of capital credits ---------------------------------------- is the not-for profit national service_organization representing member electric systems providing central station electric service to more than million consumers in states of these member systems are electric distribution cooperatives that allocate capital credits to their member-patrons most of these member-patrons are individual non-corporate taxpayers for whom the cooperatives provide electric utility service to their personal residences virtually all of the electric distribution cooperative members have been recognized by the service as tax-exempt business and making payments in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensation remunerations emoluments or other fixed or determinable gains profits and income other than payments to which sec_6044 applies of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary this letter is in response to your request for an information_letter concerning to sec_6041 of the code provides that all persons engaged in a trade or sec_1_6044-2 of the regulations provides that except as provided in sec_1_6041-1 of the income_tax regulations regulations provides sec_6044 of the code provides that except as otherwise provided in section sec_1_6041-1 of the regulations provides that the payments described setting forth the amount of such gains profits and income and the name and address of the recipient of such payment that except as otherwise provided in sec_1_6041-3 and sec_1_6041-4 every person engaged in a trade_or_business shall make an information_return for each calendar_year with respect to payments it makes during the calendar_year in the course of its trade_or_business to another person of fixed or determinable income described in paragraph a i a or b of sec_1_6041-1 in a i a and b of sec_1_6041-1 shall not include any payments of amounts with respect to which an information_return is required by or may be required under authority of sec_6044 of the code relating to patronage_dividends every cooperative to which part of subchapter_t of chapter applies which makes payments of amounts described in sub sec_6044 aggregating dollar_figure or more to any person during any calendar_year shall make a return according to the forms and regulations prescribed by the secretary sec_1_6044-4 every organization described in paragraph b of sec_1_6044-2 which makes payments with respect to patronage occurring on or after the first day of the first taxable_year of the organization beginning after date of amounts described in section aggregating dollar_figure or more to any person during any calendar_year shall make an information_return on forms and for the calendar_year operating_on_a_cooperative_basis which is engaged in furnishing electric energy or providing telephone service to persons in rural areas is not an organization subject_to the reporting requirements of sec_1_6044-2 mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations including mutual or electric cooperatives from taxation provided certain criteria are met furnishing electric energy or providing telephone service to persons in rural areas is not subject_to taxation under subchapter_t dividend shall not be included in gross_income to the extent that such amount is attributable to personal living or family items sec_501 of the code exempts benevolent_life_insurance_associations sec_1385 of the code provides that the amount of any patronage sec_1_6044-2 of the regulations provides that any corporation sec_1381 of the code states that a cooperative engaged in rural_electric_cooperatives are not subject_to the reporting requirements of sec_1_61-5 of the regulations provides that patronage_dividends or capital credits are not included in taxable_income if they are allocated on a patronage basis by a cooperative association with respect to supplies equipment or services which were not deductible by the patron under sec_162 or sec_212 of the code sec_6044 of the code therefore the requirements of sec_6041 are applicable see sec_1_6044-2 of the regulations payments by rural_electric_cooperatives of dollar_figure or more of patronage_dividends in any taxable_year are required to be reported under sec_6041 of the code unless the payments are not required to be included in income by the recipient individual recipients of patronage_dividends will not be required to include these payments in income if the payments are attributable to personal living or family items not deductible under sec_162 or sec_212 of the code returns under sec_6041 of the code with regard to payments of dollar_figure or more of patronage_dividends to their individual members who did not deduct their payment to the cooperative under sec_162 or sec_212 in determining whether the payments are included in the income of the individual patron the rural electric cooperative will use the information available to it accordingly the rural_electric_cooperatives will not be required to file information we hope this information will be of assistance to you this letter is for your if you have any questions please contact ---------------- id -------- at -------------- general information only and is not a ruling is not binding upon the internal_revenue_service with regard to the organization to whom it is addressed and may not otherwise be used or cited as precedent under sec_6110 of the code ------------------- robert c harper jr manager exempt_organizations technical group sincerely
